Citation Nr: 0310667	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-15 810A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher amount and an earlier effective 
date prior to October 1, 1997 for the grant of 
apportionment of the veteran's benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1969.  The appellant is one of the veteran's three children 
from his former marriage to the appellant's mother, [redacted].  
In July 1994, the veteran and [redacted] were divorced.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(New York RO).  Subsequently, the case was transferred to the 
St. Petersburg, Florida Regional Office (St. Petersburg RO).


REMAND

The Board observes that the appellant's mother, [redacted], was 
divorced from the veteran in July 1994.  She and the veteran 
had three children: [redacted], [redacted] and [redacted].  In October 1994, 
the New York RO received a claim for apportionment of VA 
benefits from [redacted], indicating that he was mistakenly taken 
off his father's VA disability benefits as he was attending 
school from September 1992 to June 1993 and from September 
1994 until his twenty-third birthday, October [redacted], 1994.  The 
same month, the veteran informed the New York RO that he was 
divorced and wanted his ex-wife removed as a dependent.  In 
November 1994, the veteran notified the New York RO that 
[redacted] and [redacted] were his dependents in response to the New 
York RO's request about dependents.  In January 1995, the 
veteran remarried.  On February 14, 1995, the New York RO 
received a claim for apportionment of VA benefits for [redacted], 
[redacted] and [redacted] from the veteran's ex-wife, [redacted].  In 
November 1995, the veteran submitted an income and expense 
statement and informed the New York RO that he always sent 
[redacted] that portion of his VA benefits check received for 
dependent children ($75 a month).  The same month, [redacted] 
submitted and income expense statement and the New York RO 
notified the veteran and [redacted] that her claim for 
apportionment had been denied because the veteran was 
providing child support of $680 monthly and advised her of 
her appellate rights.  She did not file a timely notice of 
disagreement (NOD).

In July 1997, the veteran notified the New York RO that he 
had changed his address to Florida.  On September 16 and 
October 9, 1997, the New York RO received claims from [redacted] 
for apportionment of the veteran's VA benefits.  In October 
1997, the New York RO informed the veteran of [redacted]'s claim, 
asked for income and expense information, and advised the 
veteran of a possible reduction of $100 monthly for this 
purpose, effective November 1, 1997.  In November 1997, [redacted] 
submitted his income and expense data, in response to an 
October 1997 New York RO request.  In December 1997, the New 
York RO received the veteran's income expense data, showing 
an excess in monthly income over expenses.  The veteran also 
indicated that he sent $433 monthly to support [redacted] but 
stated that, if [redacted] was in college, VA should give [redacted] 
his apportionment directly.  In January 1998, the New York RO 
notified the veteran and [redacted] of the award of an 
apportionment to [redacted] of $100 monthly, effective October 1 
1997 to terminate on June 1, 2000 and advised them of their 
appellate rights.  In February 1998, [redacted] filed an NOD to 
the amount of the apportionment and the effective date, 
contending that he first filed a claim for apportionment on 
May [redacted], 1997, when he first turned 18, and indicated that his 
apportionment should not terminate in 2000, since he was not 
scheduled to graduate before May 2001.  The same month, [redacted] 
contended that the New York RO had ignored her February 1995 
claim and left it unresolved for three years.

Subsequently, in March 1998, the appellant's brother, [redacted], 
requested retroactive payment of apportionment.  In a May 
1998 decision, the New York RO notified [redacted] that, based on 
[redacted]'s February 1995 claim for apportionment, the earliest 
date apportionment could have been awarded was March 1, 1995, 
but since he had reached his twenty-third birthday on October 
[redacted], 1994, he was no longer eligible and advised him of his 
appellate rights.  In September 2000, [redacted] requested 
reinstatement of his apportionment.  In February 2001, the 
veteran filed income and expense data.  The veteran also 
indicated that he thought that [redacted] was receiving $135 
monthly due to the January 1998 VA apportionment, contended 
that [redacted]'s VA payment should not have been stopped, and 
asked that [redacted]'s payment be reinstated.  In a March 2001 
decision, the St. Petersburg RO reinstated the $100 monthly 
apportionment to [redacted], effective from June 1, 2000 to 
terminate on June 1, 2001 and advised both the veteran and 
[redacted] of their appellate rights.  Subsequently, in June 2001, 
the St. Petersburg RO advised both the veteran and [redacted] that 
the $100 monthly apportionment for [redacted] would continue to be 
paid from June 1, 2001 to terminate on [redacted]'s twenty-third 
birthday, May [redacted], 2002.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to apportionment of VA benefits to dependents.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the representative of any information and 
evidence necessary to substantiate a claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  In the present case, the Board finds that VA's 
redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issue addressed in this remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).   
For the below described reasons, the case is remanded to the 
RO for additional development. 

The Board notes that the claims file is devoid of evidence 
reflecting that the appellant has been provided with specific 
information concerning the VCAA by the St. Petersburg RO.  As 
such, the RO must provide the appellant with such 
information, as required by law and readjudicate his appeal.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



